Citation Nr: 0831235	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  05-05 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a left leg injury.

2.  Entitlement to service connection for degenerative disc 
disease (DDD) of the cervical spine.

3.  Entitlement to service connection for degenerative disc 
disease (DDD) of the lumbar spine.

4.  Entitlement to service connection for peripheral 
neuropathy of the bilateral lower legs.

5.  Entitlement to service connection for organic impotence.

6.  Entitlement to service connection for carpal tunnel 
syndrome of the bilateral upper extremities.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1967.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of May 2004 from the Regional Office 
(RO) of the Department of Veterans Affairs (VA), in Columbia, 
South Carolina, which denied the issues on appeal.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The veteran contends he is entitled to service-connection for 
the following disorders:  A left leg injury, degenerative 
disc disease of the lumbar spine and cervical spine, organic 
impotence, peripheral neuropathy of the bilateral lower 
extremities and carpal tunnel syndrome of the bilateral upper 
extremities.  

The Board notes that a March 1986 Board decision denied 
service connection for various claimed disorders as a result 
of Agent Orange exposure.  The denial included an 
adjudication of multiple neurological complaints of numbness 
in the hands, but with no specific diagnosis.  Thus carpal 
tunnel syndrome was not specifically adjudicated in this 
previous decision and there is no need to address whether new 
and material evidence was submitted to reopen any claims 
presently on appeal.  The veteran is noted to allege 
entitlement to service-connection for carpal tunnel both as 
directly related to service and based on Agent Orange 
exposure.

In September 2005 the veteran's representative submitted a 
copy of an August 2005 Social Security decision granting 
disability benefits, with a waiver of AOJ review.  There were 
no additional records obtained in conjunction with this 
decision.  As records pertaining to such a claim could have a 
bearing on the issues at hand, an attempt must be made to 
obtain these records.  

Furthermore in light of the need for further development, VA 
examinations should be scheduled to address the nature and 
severity of left leg injury, degenerative disc disease of the 
lumbar spine and cervical spine, organic impotence, 
peripheral neuropathy of the bilateral lower extremities and 
carpal tunnel syndrome of the bilateral upper extremities.  
The veteran has alleged that his lumbar and cervical spine 
conditions, organic impotence, peripheral neuropathy and 
carpal tunnel syndrome were caused by Agent Orange exposure.  
He also argues that he had carpal tunnel syndrome due to 
repetitive motion as a heavy equipment operator in the 
service.  

He is noted to have served in Vietnam, thus Agent Orange 
exposure is conceded.  He has also alleged having received a 
gunshot wound to the left leg in a gun cleaning accident in 
Vietnam, although there is no evidence of such an injury in 
the service treatment records.  The veteran's service 
treatment records do reflect that he complained of low back 
pain in November 1966.  The records also reference an injury 
to the right groin while lifting heavy pots and pans in 
August 1966, but with no mention of the back.  The September 
1967 separation examination is noted to include a complaint 
of leg cramps in the report of medical history, but is 
otherwise negative for significant findings or complaints.

Among the post-service medical evidence submitted is a 
November 1993 letter from a Dr. B, a neurologist who opined 
that the veteran has Agent Orange exposure serving in 
Southeast Asia in 1967 and that the active agent in Agent 
Orange is known to cause polyneuropathy.  All other workups 
had been negative for another cause.  He is also noted to 
have X-ray evidence of degenerative disc disease of the 
cervical spine and lumbar spine.  This evidence as well as 
any evidence obtained from the Social Security Administration 
should be considered by the examiners conducting the VA 
examinations.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain from the Social 
Security Administration a copy of any 
decision that was made on a claim for 
Social Security disability benefits 
awarded, as well as the medical records 
relied upon concerning any determination 
rendered.  All efforts to obtain these 
records should be fully documented, and 
the Social Security Administration should 
provide a negative response if records 
are not available.

2.  The AOJ should request the veteran to 
identify the names, addresses, and dates 
of treatment for all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records referable to diagnosis and 
treatment for left leg injury, 
degenerative disc disease of the lumbar 
spine and cervical spine, organic 
impotence, peripheral neuropathy of the 
bilateral lower extremities and carpal 
tunnel syndrome of the bilateral upper 
extremities, since the service.  The 
veteran should provide all necessary 
written releases for these records.  If 
any of the identified records cannot be 
obtained, the AOJ should notify the 
veteran of such and describe the efforts 
used in requesting these records.

3.  Following completion of the above, 
the AOJ should schedule the veteran for a 
VA orthopedic examination by an 
appropriate specialist to determine the 
nature and etiology of the veteran's 
claimed lumbar spine, cervical spine and 
left leg disability.  The claims folder 
must be made available to the examiner 
prior to the examination, and the 
examiner should acknowledge such review 
of the pertinent evidence in the 
examination report.  All indicated 
studies should be performed and all 
manifestations of current disability 
should be described in detail.  The 
examiner should address the following:  
Does the veteran have any current, 
chronic cervical spine disability, lumbar 
spine disability, or left leg disability?  
If so, is it at least as likely as not 
that any current cervical spine 
disability, lumbar spine disability, or 
left leg disability began in service, to 
include as directly related to any 
inservice Agent Orange exposure as 
pertaining to the lumbar spine and 
cervical spine disorders, or whether a 
degenerative disease affecting the 
cervical or lumbar spine or left leg 
became manifest to a compensable degree 
within one year of service?  In answering 
these questions, the examiner must 
consider all service treatment records as 
well as any and all post-service medical 
records.  Each opinion should contain 
comprehensive rationale based on sound 
medical principles and facts.

4.  The AOJ should schedule the veteran 
for VA genitourinary disorders and 
neurological disorders examination(s) by 
an appropriate specialist(s), to 
determine the nature and etiology of the 
veteran's claimed organic impotence, 
peripheral neuropathy and carpal tunnel 
syndrome.  The claims folder must be made 
available to the examiner(s) prior to the 
examination and the examiner should 
acknowledge such review in the 
examination report.  All indicated 
studies should be performed and all 
manifestations of current disability 
should be described in detail.  The 
examiner should address the following:  
Does the veteran have any current, 
chronic organic impotence, peripheral 
neuropathy and carpal tunnel syndrome?  
If so, is it at least as likely as not 
that any organic impotence, peripheral 
neuropathy and carpal tunnel syndrome 
began in service, to include as directly 
related to any inservice Agent Orange 
exposure, or did any neurological 
disorder causing organic impotence, 
peripheral neuropathy and carpal tunnel 
syndrome become manifest to a compensable 
degree within one year of service?  If 
any claimed condition affecting the upper 
and lower extremities and genitourinary 
system is from a disease presumptive to 
Agent Orange exposure, this must be 
stated.  In answering these questions, 
the examiner must consider all service 
treatment records as well as any and all 
post-service medical records.  Each 
opinion should contain comprehensive 
rationale based on sound medical 
principles and facts.

5.  After completion of the above, the 
AOJ should readjudicate the appellant's 
claims.  If any determination remains 
unfavorable to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action by the veteran is required until he receives further 
notice; however, the veteran is advised that failure to 
cooperate by reporting for examination without good cause may 
result in the denial of the claim. 38 C.F.R. § 3.655 (2007).  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the above.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




